Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-01375

RHONDA PATTERSON-EACHUS,

                             Plaintiff,
v.

UNITED AIRLINES, INC.

                      Defendant.
______________________________________________________________________

                     COMPLAINT AND JURY DEMAND
______________________________________________________________________

        PLAINTIFF RHONDA PATTERSON-EACHUS, by and through her counsel,

Ciancio, Ciancio, Brown, P.C., hereby submits her Complaint and Jury Demand against

the above-named Defendant as follows:

                                          INTRODUCTION

1. Plaintiff Rhonda Patterson-Eachus (hereinafter “Ms. Eachus”) is a former long-term

     employee of United Airlines, Inc. (hereinafter “United” or “Employer”). Ms. Eachus

     was a conscientious employee for over thirty-one years and she loved her choice of

     career and employer. Ms. Eachus was months shy of being able to retire with full

     United travel benefits when she was suspended, then summarily terminated for

     engaging in lawful off-duty political activity. Younger female or like-aged males were

     treated more favorably than Ms. Eachus by being afforded rights under United’s

     progressive discipline policy or by being offered an option to transfer or voluntarily

     resign in lieu of being terminated.
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 2 of 17




                               JURISDICTION AND VENUE

2. This is a civil action arising under the laws of the United States and is brought

   pursuant to the Age Discrimination in Employment Act (“ADEA”) (29 U.S.C. §

   623(a)(1) et seq.), Title VII of the Civil Rights Act of 1965 (“Title VII”) (42 U.S.C. §

   2000e et seq.), and the Electronic Communications Privacy Act (“ECPA”) (18 U.S.C.

   2701 et seq.). Plaintiff also alleges pendent state law claims of civil rights violations

   under the Colorado Anti-Discrimination Act (“CADA”) (Colo. Rev. Stat. § 24-34-402,

   et seq.), including its Lawful Off-Duty Activities Statute (“LODAS”) (Colo. Rev. Stat.

   § 24-34-402.5), claims under the statute prohibiting employers from preventing

   employees from participating in politics (Colo. Rev. Stat. § 8-2-108), the tort of

   retaliatory discharge in violation of public policy, and a claim for breach of implied

   contract.

3. Plaintiff invokes the jurisdiction of the court pursuant to Article III, § 2 of the U.S.

   Constitution, 28 U.S.C. §§ 1331, 1343, 1367, 2201 and 2202.

4. Venue is fair and proper pursuant to 28 U.S.C. § 1391(b) because the events giving

   rise to the claims occurred in Colorado.

5. Plaintiff meets the prerequisites for filing suit under the ADEA, Title VII and CADA:

      a. On April 10, 2018, Plaintiff dual-filed a Charge of Discrimination (“Charge”)

          with the Colorado Civil Rights Division (“CCRD”) and the Colorado Office of

          the Equal Employment Opportunity Commission (“EEOC”) alleging that she

          had been discriminated against in violation of the ADEA, Title VII, and CADA




                                               2
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 3 of 17




          in the terms and conditions of her employment and in her termination. A copy

          of the Charge is attached, and incorporated herein by reference, as Exhibit 1.

      b. On February 14, 2019, the CCRD issued to Plaintiff a Notice of Right to Sue

          (“Notice”) Defendant in a district court in Colorado. The Notice is attached,

          and incorporated herein by reference, as Exhibit 2. This Complaint is filed

          within ninety days thereof.

                                            PARTIES

6. Plaintiff Rhonda Patterson-Eachus is a female over forty years of age, not actively

   engaged in military service, not under legal disability, a resident of the County of

   Weld, State of Colorado, and a U.S. Citizen.

7. Defendant United Airlines, Inc. is a corporation qualified to do, and is doing,

   business in the State of Colorado, with offices at 8900 Peña Boulevard, Denver,

   Colorado 80249.

8. At all times relevant to this Complaint, United engaged in an industry affecting

   commerce, employing twenty or more employees, and was an “employer” under the

   ADEA, 29 U.S.C. § 630(b), Title VII, 42 U.S.C. § 2000e(b), and CADA, Colo. Rev.

   Stat. § 24-34-401(3). Specifically, United is engaged in airline carrier services.

9. At all times relevant to this Complaint, United was acting through its agents,

   subagents, representatives, or its own employees or supervising employees, each of

   whom was acting within the course and scope of his or her agency or employment.




                                             3
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 4 of 17




                               ALLEGATIONS OF FACT

10.    The above paragraphs are incorporated into the following allegations and claims

   for relief.

11.    On September 21, 1986, Ms. Rhonda Eachus was hired by United as a

   Reservations Agent.

12.    In October 1996, Ms. Eachus was promoted to Airport Operations Supervisor,

   which position she held for the next twenty-one years.

13.    At all times relevant to her position as Airport Operations Supervisor, Ms. Eachus

   was herself supervised by Tamera Mitchell.

14.    Over her thirty-one-year tenure, including as Airport Operations Supervisor, Ms.

   Eachus performed her duties satisfactorily; performance evaluations reflect

   numerous accolades from supervisors, colleagues, and employees under her

   supervision.

15.    As recently as June 30, 2017, Rhonda was rated favorably on all counts; specific

   comments highlighted:

       a. Ms. Eachus’ “high level of self[-]awareness of how you treat people. You feel

           strong about dignity and respect and demand it of others. You approach

           tough employee decisions with a firm honest approach. I have seen you be so

           kind and humble when someone has shown you could be wrong about a

           scenario or customer/employee interaction.”

       b. Ms. Eachus’ ability to “focus on delay performance and hold employees and

           yourself accountable for what occurs. In addition, you demand excellent


                                            4
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 5 of 17




          customer service from our employees, and hold them to that standard. Well

          done Rhonda.”

      c. Ms. Eachus’ Manager’s ability to “always depend on you to take action and

          ensure important issues have been taken to completion.”

      d. Ms. Eachus’ penchant of “tak[ing] time to mentor other newer Supervisors,

          sharing your expertise in the job. You are not afraid to voice your concerns

          but always willing to support decision[s] that may not s[i]t with you well.”

      e. Ms. Eachus’ ability to “demand your peers to be supportive of each other and

          you.”

16.   During her private time off from work and away from United’s premises, Ms.

   Eachus maintained an account on Facebook.com with pages that cannot be viewed

   by the public.

17.   In or about mid-2017, two conflicting petitions regarding Weld Central High

   School’s Civil-war-era-soldier-looking mascot, the Weld Central Rebel, were

   circulating online.

18.   According to the Greeley Tribune, “[t]he petitions — one advocating a change in

   school mascot, the other defending its existence — mirror[ed] high-profile incidents

   across the nation regarding disagreements about Civil War monuments and

   homages.” See August 26, 2017 Greeley Tribune article, attached, and incorporated

   herein by reference, as Exhibit 3.




                                             5
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 6 of 17




19.   According to the Weld Central Re-3J School District Superintendent Greg

   Rabenhorst, “the district’s position is their rebel isn’t a sign of racism, hate or

   violence, but one of school pride.” Id.

20.   As a Weld Central High School alumna with grandchildren attending the same

   school district and still living in the same, small, rural community, Ms. Eachus’

   sentiments echoed Superintendent Rabenhorst’s, and those of 1,146 others, at the

   time, pledging their names in support of a Facebook petition to “Keep the mascot as

   the Rebels.” Id.

21.   In support of her political activity, Ms. Eachus also re-posted to her private

   Facebook page a video of an African American male opining in front of a

   confederate flag about how things are getting out of hand and that the flag is not the

   cause of the country’s troubles.

22.   Ms. Eachus’ Facebook page showed her name on the petition in support of

   retaining the decades-old mascot, and the above-mentioned video, (hereinafter

   “Political Activity”) both without comment from Ms. Eachus.

23.   On or about August 23, 2017, it was brought to Ms. Eachus’ attention by United

   Supervisor Guy Baron that a coworker, who was a Facebook friend of Ms. Eachus’,

   had been offended by Plaintiff’s Political Activity.

24.   Ms. Eachus’ “competence” or judgment as a supervisor was in no way called into

   question by her Political Activity: Once co-worker Velver Hazzard made Plaintiff

   aware of the affiliation between confederate symbols, like a “Rebel,” and its legacy




                                              6
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 7 of 17




   of pain on African Americans, Ms. Eachus was moved to rescind her support, and

   take down her Political Activity postings.

25.   On August 29, 2017, Ms. Mitchell issued Ms. Eachus a Documented Verbal

   Warning for allegedly violating United’s Working Together Guidelines when the video

   she posted offended co-workers who were Plaintiff’s Facebook friends. The warning

   stated that the “video must be removed immediately and direct reports from your

   ‘friend’ requests. Rhonda had already accomplished this once she realized someone

   was offended.” (Emphasis added). Working Together Guidelines attached, and

   incorporated herein by reference, as Exhibit 4.

26.   Without being provided a reason why by United, Ms. Eachus was suspended

   from her duties (referred to by United as “being held out of service”) on September

   12, 2017 while United investigated complaints from employees about some of Ms.

   Eachus’ Facebook posts.

27.   In the meeting with Director of Customer Service, Luke David, to discuss the

   suspension, Ms. Eachus was advised another issue had come up and they would

   need to remove her from service “for her own safety.”

28.   Mr. David advised Ms. Eachus her suspension had nothing to do with the

   Political Activity postings, but he could not discuss the situation any further.

29.   Upon information and belief, while Plaintiff was held out of service, employees

   made statements about her in breakrooms and work areas claiming she was “racist”

   and threats of violence were made against her.




                                                7
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 8 of 17




30.   When allegations of employees’ name-calling or threats of violence were

   reported to United management, upon information and belief, no disciplinary action

   was administered to the employees involved.

31.   Ms. Eachus was not told what she was being investigated for until September 27,

   when Ed Eget and Charlette Norfleet advised her that a number of employees who

   were under Ms. Eachus’ supervision reported to United management that they felt

   Ms. Eachus was harassing and discriminating against them for the previous two

   years.

32.   These employees asserted to United that Ms. Eachus:

      a. instructed an employee not too wear too much makeup while at work;

      b. instructed an employee to change her hair color and nail polish color;

      c. instructed an employee not to allow her camisole to show from underneath

            her work uniform;

      d. asked an employee not to allow her tattoo to be visible while at work; and

      e. would mostly issue write-ups to minority and older employees and not

            Caucasian employees.

33.   Ms. Eachus explained that she believed she was acting within her assigned

   duties and in a manner that aligned with her supervisory position.

34.   United has a policy regarding proper attire while at work, which includes hair and

   nail color. Employees are not allowed to have visible tattoos while at work or to alter

   their Employer-issued uniforms.




                                            8
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 9 of 17




35.   Ms. Eachus’ enforcement of Employer policies and issuance of formal discipline

   to these employees fell within Ms. Eachus’ authority and discretion as their

   supervisor.

36.   Ms. Eachus issued formal discipline to employees who violated known United

   policies.

37.   In administering formal discipline to employees, Ms. Eachus followed a process

   called the Employee Performance System (“EPS”), providing United notice of such

   discipline.

38.   United received no complaints about Ms. Eachus or her supervision prior to

   September 12, 2017.

39.   Ms. Eachus received no warnings from United about her job performance prior to

   September 12, 2017.

40.   Ms. Eachus fully cooperated during the investigation, providing names and

   contact information of witnesses, including former managers, shop stewards, peers

   and other employees.

41.   While under suspension, to restore her good name Ms. Eachus felt pressured to

   provide United her Facebook username and password or private pages stored on

   her Facebook account.

42.   United accessed such private information electronically stored with Facebook

   and advised Ms. Eachus to delete or “unfriend” people from her Facebook account,

   which she dutifully obliged.




                                           9
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 10 of 17




 43.   United concluded its pro forma investigation contacting none of Ms. Eachus’

   proffered witnesses.

 44.   By letter dated October 16, 2017, (hereinafter “Termination Letter”) United

   advised Ms. Eachus that it construed her since-removed Political Activity postings to

   be in “clear violation of our United Social Media Policy and the Company’s Working

   Together Guidelines.”

 45.   For her posting, United determined Ms. Eachus was in violation of a “guideline”

   of general applicability to all employees, not to any “particular employee or a

   particular class of employees,” such as a manager or supervisor like Ms. Eachus.

   See Colo. Rev. Stat. § 24-34-402.5(1)(a).

 46.   Notwithstanding that Ms. Eachus was so moved by a co-worker’s entreaties and

   removed her Political Activity postings, the Termination Letter further stated that,

   “Our progressive discipline process is based on changing behavior but that is not

   possible if you do not acknowledge that what you did was wrong and take ownership

   of your offensive and inappropriate behavior.”

 47.   The Termination Letter also advised Ms. Eachus that United was forfeiting all of

   her perquisites earned over her thirty-one years of loyal service, including “any form

   of pass travel, including travel as the spouse, partner, travel companion, child,

   parent, or buddy pass rider of an employee or retiree.”

 48.   Plaintiff appealed her termination using the internal corporate appeal process as

   previously guaranteed to employees, but United upheld the termination decision.




                                            10
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 11 of 17




 49.   Similarly-situated employees outside of Ms. Eachus’ protected class by age or

   gender were neither stripped of their progressive discipline rights nor refused an

   option to transfer or retire despite their actual or alleged violations of laws, policies,

   or guidelines.

 50.   Similarly-situated employees who did not engage in Political Activity were neither

   stripped of their progressive discipline rights nor refused an option to transfer or

   retire despite their actual or alleged violations of laws, policies, or guidelines.

 51.   United’s reasons for the above-described actions against Ms. Eachus were false,

   exaggerated or pretextual.

 52.   A showing of falsity, pretext or suspicion of mendacity, as in the instant case,

   creates a case for jury determination of Ms. Eachus’ claims. Tyler v. Re/Max Mtn.

   States, Inc., 232 F.3d 808 (10th Cir. 2000) (“[W]hen Plaintiff casts substantial doubt

   on many of the employer’s multiple reasons, jury could reasonably find employer

   lacks credibility.”).

 53.   The above-described actions against Plaintiff constituted gender discrimination in

   violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

 54.   The above-described actions against Plaintiff constituted age discrimination in

   violation of the ADEA, 29 U.S.C. § 623(a)(1) et seq.

 55.   The above-described actions against Plaintiff were willful. They were also taken

   with malice and reckless indifference to Plaintiff’s rights protected by law, warranting

   an award of exemplary damages.




                                              11
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 12 of 17




 56.   Because of the above-described actions, Plaintiff has suffered: loss of her

   employment, with all attendant benefits and other amenities thereof, including pay,

   compensation, benefits and salary, as well as future pecuniary losses, present and

   future emotional pain, suffering, inconvenience, mental anguish, and loss of

   enjoyment of life.

 57.   Following the petition, Superintendent Rabenhorst was retained in his leadership

   position with the School District; the Weld Central Rebel mascot was also retained.

 58.   The above-stated paragraphs are incorporated into the following Claims for

   Relief, all of which wrongs against Plaintiff caused her damages as sought in the Ad

   Damnum clause below. In addition, the averments of the following claims are

   incorporated into each other.

                                   FIRST CLAIM FOR RELIEF
                        (Violation of Title VII, 42 U.S.C. § 2000e et seq.)

 59.   By the aforesaid acts of discrimination against Plaintiff, Defendant breached Title

   VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.


                              SECOND CLAIM FOR RELIEF
                (Violation of the ADEA, 29 U.S.C. § 623(a)(1) et seq.)

 60.   By the aforesaid acts of discrimination against Plaintiff, Defendant breached the

   ADEA.

                                   THIRD CLAIM FOR RELIEF
                          (Violation of ECPA, 18 U.S.C. 2701, et seq.)

 61.   By the aforesaid acts, in accessing Plaintiff’s private pages stored on Facebook,

   without permission, and using improperly accessed electronic communications to


                                              12
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 13 of 17




   wrongfully discharge Plaintiff, Defendant violated the Stored Communications Act

   provisions of the ECPA.

                                 FOURTH CLAIM FOR RELIEF
                     (Violation of LODAS, Colo. Rev. Stat. § 24-34-402.5)

 62.     By the aforesaid acts against Plaintiff, Defendant violated LODAS’ prohibition

   against terminating an employee due to that employee’s engaging in any lawful

   activity off the premises of the employer during nonworking hours without meeting

   any of LODAS’ narrow exceptions.

                               FIFTH CLAIM FOR RELIEF
                (Violation of CADA, Colo. Rev. Stat. § 24-34-402, et seq.)

 63.     By the aforesaid acts of discrimination against Plaintiff, Defendant breached the

   provisions of CADA.

                                 SIXTH CLAIM FOR RELIEF
       (Unlawful Prohibition of Employee Political Activity Colo. Rev. Stat. § 8-2-108)

 64.     By the aforesaid acts, Defendant violated Plaintiff’s rights to engage in political

   activity under Colo. Rev. Stat. § 8-2-108 prohibiting an employer to adopt or enforce

   any rule, regulation, or policy forbidding or preventing any of its employees from

   engaging in or participating in politics.

                               SEVENTH CLAIM FOR RELIEF
                                  (Retaliatory Discharge)

 65.     By the aforesaid acts, Defendant wrongfully discharged Plaintiff in violation of

   Colorado public policy.




                                               13
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 14 of 17




 66.   Defendant prohibited Plaintiff from performing a public duty, that of engaging in

   political activity under Colo. Rev. Stat. § 8-2-108, or from otherwise engaging in

   lawful off-duty activity.

 67.   Defendant’s demand that Plaintiff cease her lawful off-duty activity or political

   participation violated specific statutes, including Colo. Rev. Stat. § 8-2-108 and

   CADA, of which LODAS is a part.

 68.   Plaintiff was terminated for initially failing to cease lawful off-duty or political

   activity as directed by Defendant or for engaging in lawful off-duty or political activity.

 69.   Defendant was aware or reasonably should have been aware that Plaintiff’s off-

   duty or political activity, or failure to follow Defendant’s order that she cease

   engaging in same, was based on her reasonable belief that the action ordered by

   Defendant was illegal or contrary to clearly expressed statutory policy relating to

   Plaintiff’s duty as a citizen.

                               EIGHTH CLAIM FOR RELIEF
                        (Breach of Implied and/or Quasi-Contracts)

 70.   Various of Defendant’s policies, procedures, or other commitments became an

   implied part of Defendant’s offer of employment or of the terms or conditions of

   Plaintiff’s regular, full-time employment.

 71.   Defendant’s policies, procedures, or other commitments included, without

   limitation:

       a. Progressive discipline procedures;

       b. Fairness or due process during workplace investigations;



                                                14
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 15 of 17




       c. Social networking policy (United recognizes that employees may engage in

          "Social networking" [which] includes all types of postings on the internet,

          including but not limited to social networking sites (such as . . . Facebook)”);

       d. Promoting dignity and respect policy (United is committed to providing a work

          environment free from discrimination (treating someone less favorably) based

          on age or gender); or

       e. Violence in the workplace (United is committed to providing a work

          environment that is free from acts and/or threats of violence . . . Employees

          who violate this policy may be subject to disciplinary action, up to and

          including discharge).

 72.   Plaintiff accepted Defendant’s offer, or continued employment, with an

   understanding Defendant would not breach its promises.

 73.   By its failures to honor its promises, Defendant has breached implied contracts or

   quasi-contracts with Plaintiff.

                             PRAYER AND JURY DEMAND

       WHEREFORE, Plaintiff respectfully moves this court and prays for:

       a. a declaratory judgment declaring that Defendant has violated the above-

          described statutes and committed the above-described wrongs by the

          aforesaid acts against Plaintiff;

       b. re-employment with Defendant with restoration of the level of compensation

          and other amenities of employment that she would be earning were it not for

          the wrongful and illegal actions described herein;


                                              15
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 16 of 17




      c. all compensation, back pay, equal pay, front pay and benefits that Plaintiff

           was denied because of Defendant’s acts, in a sum to be determined by the

           court and jury;

      d. liquidated and compensatory damages, including for past, present and future

           pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

           and loss of enjoyment of life, in a sum to be determined by the court and jury;

      e. statutory damages, pursuant to 18 U.S.C. 2707, in a sum to be determined by

           the court and jury;

      f. exemplary or punitive damages in a sum to be determined by the court and

           jury;

      g. legal fees, disbursements, expert fees, and costs of this action;

      h. all legal interest on sums awarded;

      i.   all issues so triable to be decided by a jury;

      j.   such other relief as the court may deem appropriate.

           Dated this 13th day of May, 2019.

                                                   Respectfully submitted,

                                                   CIANCIO, CIANCIO, BROWN, P.C.

                                                   /s/ Dipak P. Patel
                                                   390 Interlocken Cres. Ste. 350
                                                   Broomfield, CO 80021
                                                   (303) 451-0300 telephone
                                                   (303) 464-8000 facsimile
                                                   dipakpatel@colo-law.com

                                                   Attorneys for Plaintiff



                                              16
Case 1:19-cv-01375-MEH Document 1 Filed 05/13/19 USDC Colorado Page 17 of 17




Plaintiff’s Address:

Rhonda Patterson-Eachus
18034 Sagebrush Way RR1
Brighton CO 80603




                                     17
